

EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into on
June 17, 2014 (the “Effective Date”) by and between Annie’s, Inc., a Delaware
Corporation (the “Company”), and Mark Mortimer (the “Executive”) with reference
to the following:
RECITALS
WHEREAS, Executive has been serving as the Company’s President and Chief
Customer Officer;
WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Customer Officer, subject to the terms and conditions
hereof, and the Executive desires to continue to be employed by the Company in
such capacity;
NOW, THEREFORE, in consideration of the mutual promises contained herein and of
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:
1.TERM; COMMENCEMENT OF EMPLOYMENT.
This Agreement shall be effective for the period commencing on the Effective
Date and ending on the date the Executive’s employment is terminated pursuant to
Section 8 hereof (the “Employment Term”).
2.    POSITION AND DUTIES.
a.    The Executive shall be employed as the President and Chief Customer
Officer of the Company. The Executive shall report directly to the Chief
Executive Officer (“CEO”) and shall have such duties and responsibilities as the
CEO shall designate that are consistent with the Executive’s status and
position. The Executive’s duties will be conducted principally from the
Company’s headquarters, which currently are located in Berkeley, California,
with travel to such other locations from time to time as the CEO may reasonably
prescribe.
b.    During the Employment Term, the Executive shall devote his full business
time, energy and skill to the performance of his duties with the Company.
3.    SALARY AND BONUS.
a.    Base Salary. During the Employment Term, as compensation for the services
to be rendered by the Executive to the Company pursuant to this Agreement, the
Company shall pay to the Executive a base salary at the annual rate of $340,000
(such amount, together with any increase or decrease thereto as may be
determined from time to time in the sole discretion of the Board of Directors of
the Company (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”), the “Base Salary”). Any Base

1

--------------------------------------------------------------------------------



Salary payable hereunder shall be paid in accordance with the Company’s regular
payroll practices, as in effect from time to time.
b.    Annual Bonus. The Executive is eligible to earn annual bonus compensation
from the Company in respect of each full “Fiscal Year” (as of the Effective
Date, each 12 month period beginning on April 1 and ending on March 31) of the
Company that ends during the Employment Term (“Annual Bonus”) if certain
performance targets established by the Compensation Committee are achieved, as
determined by the Compensation Committee in its sole discretion, with the target
amount of the Annual Bonus to be equal to 50% of the Executive’s Base Salary
paid during the applicable Fiscal Year. Any Annual Bonus shall be paid by the
earlier of (x) 30 days after the date the Company’s annual report is filed on
Form 10-K for the Fiscal Year in respect of which such Annual Bonus is payable
(or, in the event the Company is not obligated to file an annual report on Form
10-K with respect to such Fiscal Year, 30 days after the date of the completion
of the Company’s audited financial statements for such Fiscal Year); or (y) the
last day of the calendar year in which the Fiscal Year in respect of which such
Annual Bonus is payable ends. In order to be eligible to earn any Annual Bonus
payment (including, for the avoidance of doubt, a pro-rated Annual Bonus in
respect of the Fiscal Year ending March 31, 2014), Executive must be employed by
the Company on the date the Annual Bonus is paid, except to the extent expressly
provided in Sections 8.b, 8.c or 8.d hereof.
4.    EQUITY GRANTS.
During the Employment Term, the Executive will continue to vest in those
applicable stock option grants and equity incentive awards that Executive held
as of the Effective Date of this Agreement, pursuant to the terms and conditions
of such options and awards as in effect or amended from time to time.
Additionally, subject to the Executive remaining employed through and on the
last day of the applicable Fiscal Year, the Executive will be eligible to
participate in the Annie’s, Inc. Omnibus Incentive Plan (the “Plan”) pursuant to
the applicable terms and conditions as may be provided in that Plan; provided,
that any such awards shall be granted under the Plan in the sole discretion of
the Compensation Committee.
5.    EMPLOYEE BENEFITS.
During the Employment Term, the Executive shall be entitled to participate in or
receive benefits under the employee benefit plans of the Company commensurate
with other senior executives of the Company, subject to the terms and conditions
set forth in the applicable plans and in this Agreement. In addition, the
Company shall provide the Executive with (a) a monthly automobile allowance in
the amount of $500 and (b) a monthly travel allowance in the amount of $4,500,
each paid in accordance with the Company’s regular payroll practices. The
Company reserves the right, in its sole discretion, to terminate or modify any
employee benefit plan at any time. The Executive shall not participate in any
severance plan, policy or program of the Company and only shall be entitled to
receive severance, if any, as expressly provided by this Agreement.
6.    PAID TIME OFF.

2

--------------------------------------------------------------------------------



The Company uses a paid time off (“PTO”) system under which days off can be
taken for any personal purpose, such as vacation, sickness family emergency or
other reasons. The Executive shall be eligible to accrue PTO at the rate of five
weeks per annum, subject to a cap on maximum PTO accrual. The accrual and use of
PTO is subject to the Company’s applicable PTO policies as in effect from time
to time.
7.    EXPENSE REIMBURSEMENT.
During the Employment Term, the Company shall reimburse the Executive for his
reasonable business expenses in accordance with the Company’s expense
reimbursement policies, as they may be amended from time to time. In the event
the Executive’s employment should terminate for any reason as set forth in
Section 8 below, the Company shall reimburse the Executive for his reasonable
business expenses incurred prior to the date of such termination, in accordance
with the terms of the Company’s expense reimbursement policy as in effect at the
time, provided that Executive submits a proper expense reimbursement request
within 30 days after the date of such termination.
8.    TERMINATION AND CONSEQUENCES OF TERMINATION.
Notwithstanding any other provision of the Agreement, the Employment Term and
the Executive’s employment hereunder shall terminate on the first to occur of
the events described in Sections 8.a through 8.d:
a.    Resignation by Executive without Good Reason; Termination by the Company
for Cause. The date (x) as of which the Executive resigns from his employment
with the Company without Good Reason, which date shall be no less than 60 days
following the date on which the Executive provides the Company with written
notice of his intent to so resign, or (y) on which the Company provides the
Executive with written notice that his employment has been terminated for Cause.
If the Executive’s employment is terminated pursuant to this Section 8.a:
(i)    The Executive shall be entitled to receive (x) his Base Salary earned
through the date of such termination, (y) payment for any earned but unused PTO
in accordance with Section 6, and (z) any compensation or benefits to which the
Executive may otherwise be entitled under the terms of the Company’s
compensation and benefit plans as in effect at the time of such termination
(collectively, the “Accrued Benefits”); and
(ii)    The Executive shall not be entitled to receive any unpaid Annual Bonus
for any Fiscal Year preceding the year in which such termination occurs and the
Executive shall not be entitled to receive any Annual Bonus or portion thereof
for the Fiscal Year in which such termination occurs.

3

--------------------------------------------------------------------------------



b.    Death or Disability. Upon (x) the date of the Executive’s death or (y) the
date following the Executive’s Disability on which the Company elects, by
written notice to the Executive, that his employment has been terminated due to
Disability.
If the Executive’s employment is terminated pursuant to this Section 8.b:
(i)    The Executive shall be entitled to receive the Accrued Benefits; and
(ii)    The Executive (or his estate, as applicable) shall be entitled to
receive any Annual Bonus that the Executive would have earned for any completed
Fiscal Year preceding the Fiscal Year in which such termination occurs had he
remained employed through the payment date of such Annual Bonus. Additionally,
provided that the applicable performance targets for the Annual Bonus in respect
of the Fiscal Year in which such termination occurs shall have been achieved, as
determined by the Compensation Committee in its sole discretion, Executive (or
his estate, as applicable) shall be entitled to receive a pro-rated portion of
any Annual Bonus that the Executive would have earned for such Fiscal Year had
he remained employed through the payment date of such Annual Bonus, such
pro-ration to be determined by multiplying any such Annual Bonus by a fraction,
the numerator of which is the number of days in the Fiscal Year in which such
termination occurs during which the Executive was employed by the Company and
the denominator of which is 365. Any Annual Bonus, or portion thereof, payable
pursuant to this section shall be paid at the time the applicable annual bonuses
are paid to the Company’s employees, generally.
c.    Without Cause by the Company; By the Executive for Good Reason. The date
(x) the Company provides the Executive with written notice that his employment
has been terminated without Cause or (y) the Executive resigns from his
employment with the Company for Good Reason.
If the Executive’s employment is terminated pursuant to this Section 8.c, and
except as otherwise provided in Section 8.d below:
(i)    The Executive shall be entitled to receive the Accrued Benefits; and
(ii)    subject to the Executive’s execution and delivery to the Company of a
written general release, substantially in the form attached as Exhibit A, and
provided that the release has become effective and non-revocable on or prior to
the 60th day following the date of the Executive’s termination of employment,
and further provided the Executive has been in continuous compliance with the
terms of such release and of Section 9 hereof, the Company shall (A) pay the
Executive an amount equal to 12 months’ of his annual Base Salary in accordance
with the Company’s ordinary payroll practices during the twelve month period
that begins on the date of such termination; (B) pay the Executive any Annual
Bonus for a completed Fiscal Year and a pro-rated portion of any Annual Bonus in
respect of the Fiscal Year in which such termination occurs, subject to the same
conditions and determined and paid in the same manner as described under Section
8.b(ii); and (C) provided that the Executive timely elects COBRA

4

--------------------------------------------------------------------------------



coverage, reimburse the Executive, upon submission of proof of payment by the
Executive, for the Executive’s COBRA premiums based on Executive’s coverage on
the date of termination of employment until the earlier of (x) the date that is
12 months following the date of such termination of employment and (y) the date
on which the Executive becomes eligible to receive comparable coverage from
another employer.
d.    Without Cause by the Company or For Good Reason by Executive Following a
Change in Control. Notwithstanding the provisions of Section 8.c above, if the
Executive’s employment is terminated Without Cause by the Company (or any
successor) or for Good Reason by Executive within 24 months after the date of a
“Change in Control” (as defined in the Plan), then the periods described in
Sections 8.c(ii)(A) and 8.c(ii)(C) each shall be increased from 12 months to 18
months and the pro-rated bonus described in Section 8.c(ii)(B) shall be paid at
the target level.
e.    Treatment of Equity Awards Upon Termination of Employment. All options and
other equity awards held by the Executive as of the date of the termination of
the Executive’s employment shall be treated in accordance with the terms and
conditions set forth in the Plan and the applicable award documentation.
Except as expressly provided in Sections 8.a through 8.e hereof, upon the
termination of the Executive’s employment, the Executive shall have no further
rights to any compensation or benefits from the Company. The Company reserves
the right to relieve Executive of all duties during any notice period that is
required pursuant to the provisions of this Section 8 and provide Executive with
comparable salary and benefits in lieu of notice during any such notice period.
Upon the termination of Executive’s employment for any reason, Executive will be
deemed to have voluntarily resigned from any officer position or the membership
of any board of directors of the Company or its subsidiaries effective
automatically as of the date of termination of employment, without any further
required action by Executive or the Company, and Executive, at the Company’s
request, will execute any documents reasonably necessary to reflect such
resignations.
f.    Definitions.
(i)    “Cause” shall mean: (1) the failure of the Executive to perform his
material employment-related duties (other than any such failure as a result of
the Executive’s “Disability” (as defined below) or death), which failure has not
been cured by the Executive within 30 business days of the Executive’s receipt
of written notice of such failure from the Company, (2) the Executive’s engaging
in misconduct that has caused or is reasonably expected to result in material
injury to, or materially impair the goodwill of, the Company or any of its
affiliates, (3) the Executive’s knowing and intentional violation of any
material Company policy; (4) the Executive’s personal dishonesty or breach of
fiduciary duty; (5) the Executive’s indictment or conviction of, or entering a
plea of guilty or nolo contendere to, a crime that constitutes a felony, or (6)
the breach by the Executive of any of his material obligations under any written
agreement or covenant with the Company or any of its affiliates (including, but
not limited to, this Agreement and any other written covenant or agreement with
the Company or any

5

--------------------------------------------------------------------------------



of its subsidiaries not to disclose any information pertaining to the Company or
any of its subsidiaries or not to compete or interfere with the Company or any
of its subsidiaries).
(ii)    “Disability” shall have the meaning provided for in the long term
disability plan of the Company in which the Executive participates, and if no
such plan exists, “Disability” shall mean the Executive’s inability, due to
physical or mental illness or incapacity, to perform his material duties, with
reasonable accommodation after engaging in an interactive process with the
Company, for a period of more than 120 days in any 365-day period, and in
accordance with applicable law.
(iii)    “Good Reason” shall mean: (A) a material and adverse reduction in the
title, authority, duties or responsibilities of the Executive as set forth in
this Agreement without Executive’s prior consent (and at a time when there are
no circumstances pending that would permit the Company to terminate the
Executive for Cause); (B) material reduction in the Executive’s Base Salary
unless the salary reduction is part of a general reduction applied to all
executive employees; (C) the relocation of the Executive’s primary worksite more
than 50 miles from the location of the Company’s headquarters as of the
Effective Date without his prior consent; or (D) any material breach or material
violation of a material provision of this Agreement by the Company (or any
successor) to the Company. Notwithstanding the foregoing, before the Executive
may resign for Good Reason, (1) the Executive must provide the Company with
written notice within 90 days after the initial event that the Executive
believes constitutes “Good Reason” specifically identifying the facts and
circumstances claimed to constitute the grounds for the Executive’s resignation
for Good Reason and the proposed termination date (which will not be less than
45 days or more than 60 days after the giving of written notice hereunder by
Executive to the Company), and (2) the Company must have an opportunity of at
least 30 days following delivery of such notice to cure the Good Reason
condition and the Company must have failed to cure such Good Reason condition
during that 30 day period.
9.    RESTRICTIVE COVENANTS.
The Executive acknowledges that: (i) the Executive’s work for the Company will
bring the Executive into close contact with “Confidential Information” (as
defined below); and (ii) the agreements and covenants contained in this Section
9 are essential to protect the business interests of the Company and that the
Company will not enter into this Agreement but for such agreements and
covenants. Accordingly, the Executive covenants and agrees to the following:
a.    Confidential Information. Both during the term of the Executive’s
employment and indefinitely after the Executive is no longer employed by the
Company, the Executive shall not, directly or indirectly, (i) knowingly use for
an improper personal benefit any “Confidential Information” (as defined below)
that was acquired by, learned by or disclosed to Executive by reason of the
Executive’s employment with the Company, or (ii) disclose any such Confidential
Information to any person, business or entity, except in the proper course of
the Executive’s duties as an employee of the Company. As used in this Agreement,
“Confidential Information” means any and all confidential or proprietary
information of the Company and its affiliates that is not generally known to the
public, including, without limitation, business, financial, marketing,
technical, developmental, operating, performance, know-how, and process

6

--------------------------------------------------------------------------------



information, drawings and designs, customer information, and other trade secret
information, now existing or hereafter discovered or developed. Confidential
Information shall include information in any form whatsoever, including, without
limitation, any digital or electronic record-bearing media containing or
disclosing such information. The provisions of this Section 9.a shall not apply
to information that has become generally available to the public other than as a
result of a disclosure by the Executive. In the event that the Executive is
requested or required (by oral question or request for information or documents
in any legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, then the Executive
will notify the Company within two business days of the request or requirement
so that the Company may seek an appropriate protective order. If, in the absence
of a protective order or the receipt of a waiver hereunder, the Executive is, on
the advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, the Executive may disclose such
Confidential Information to the tribunal; provided, however, that the Executive
shall use the Executive’s reasonable best efforts to obtain, at the expense and
reasonable request of the Company, an order or other assurance that confidential
treatment will be accorded to such portion of the Confidential Information
required to be disclosed as the Company shall designate. The Executive
acknowledges that all Confidential Information is the exclusive property of the
Company. The Executive acknowledges that the Executive’s entire work product,
including working drafts and work sheets, shall be the sole property of the
Company, and that the Executive will have no rights, title or interest in any
such material whether prepared by the Executive alone, by others or by the
Executive in conjunction with others.
b.    Duty of Loyalty and Non-Competition. During the Employment Term, the
Executive shall not, without the prior written consent of the Company,
participate, directly or indirectly, as an individual proprietor, partner,
stockholder, officer, employee, director, manager, joint venturer, investor,
lender, consultant or in any capacity whatsoever (within the United States of
America, or in any country where the Company or its affiliates do business or
have reasonable plans to do business) in a business engaged in competition with
the Company or any of its affiliates, or in a business that the Company or any
of its affiliates has taken reasonable steps to engage in (including, but not
limited to, meeting with management teams or entering into preliminary or
definitive term sheets, letters of intent, purchase agreements, or other similar
arrangements or agreements) of which the Executive has knowledge at the time of
Executive’s employment; provided, however, that such participation shall not
include the mere ownership of not more than 1% of the total outstanding stock of
a publicly held company.
c.    Non-Solicitation. For a period beginning on the Effective Date and ending
two years after the date on which the Executive is no longer employed by the
Company, the Executive shall not in any capacity, either independently or in
association with others: (i) solicit for employment or service or endeavor in
any way to entice away from employment or service with the Company or its
subsidiaries any employee or consultant of the Company or its subsidiaries, or
any person or entity that had been an employee or consultant of the Company or
its subsidiaries within the six month period preceding the commencement of such
activity; or (ii) solicit, induce or influence any vendor or supplier of the
Company to discontinue, reduce or modify its relationship with the Company.

7

--------------------------------------------------------------------------------



d.    Nondisparagement. The Executive shall not (whether during or after
Executive’s employment with the Company) issue, circulate, publish or utter any
comments or statements to the press or other media, the Company’s or any of its
affiliates’ employees or consultants, any individual or entity with whom the
Company or any of its affiliates has a business relationship, or any other
person, which comments or statements could reasonably be expected to adversely
affect in any manner: (i) the conduct of the business of the Company or any of
its affiliates (including, without limitation, any products or business plans or
prospects); or (ii) the business reputation of the Company or any of its
affiliates, or of any of their respective products, or of their respective past
or present officers, directors or employees.
e.    Return of Property. Upon termination of his employment with the Company
and its affiliates or at any time as the Company requests, the Executive will
promptly deliver to the Company all documents (whether prepared by the Company,
an affiliate, the Executive or a third party) relating to the Company, an
affiliate or any of their businesses or property that the Executive may possess
or have under the Executive’s direction or control other than documents provided
to the Executive in the Executive’s capacity as a participant in any employee
benefit plan, policy or program of the Company.
f.    Remedies. The Executive acknowledges that (i) the Executive has had an
opportunity to seek the advice of counsel in connection with this Agreement;
(ii) the restrictive covenants set forth in this Section 9 (the “Restrictive
Covenants”) are reasonable in scope and in all other respects; (iii) any
violation of the Restrictive Covenants will result in irreparable injury to the
Company; (iv) money damages may not be an adequate remedy for the Company in the
event of a breach of any of the Restrictive Covenants by the Executive; and (v)
specific performance in the form of injunctive relief in aid of arbitration
would be an appropriate remedy for the Company. If the Executive breaches or
threatens to breach a Restrictive Covenant, the Company shall be entitled, in
addition to all other remedies, to seek an injunction in aid of arbitration
restraining any such breach, without any bond or other security being required
and without the necessity of showing actual damages.
g.    Severability. If any of the Restrictive Covenants, or any part thereof,
are held to be invalid or unenforceable, the same shall not affect the remainder
of the covenant or covenants, which shall be given full effect, without regard
to the invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such determination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.
10.    ARBITRATION
All claims, disputes, demands, or controversies of any nature whatsoever arising
out of, or relating to, this Agreement, or its interpretation, enforcement,
breach, performance or execution, the Executive’s employment with the Company,
or the termination of such employment, including but not limited to any
statutory claims, shall be resolved, to the fullest extent permitted by law, and
subject to Section 9.f, by final, binding and confidential arbitration

8

--------------------------------------------------------------------------------



in Berkeley, California (applying California law) in accordance with the
Employment Arbitration Rules and Procedures of the American Arbitration
Association then in effect (available at www.adr.org). To the fullest extent
permitted by law, any arbitration under this Agreement will take place on an
individual basis only; class arbitrations and class actions are not agreed to or
permitted under this Agreement. By entering into this Agreement, the Executive
and the Company each are waiving the right to participate in a class, collective
or representative action for all employment-related disputes, and they
specifically waive the right to receive any recovery as a result of such
actions. As such, neither party may initiate a proposed class, collective or
representative action against the other, nor may they participate in proposed
class, collective or representative action (e.g., as a class member) or receive
any recovery as a result of such actions. The foregoing shall not bar the
Executive from participating in a representative action brought by a
governmental agency; provided, that the Executive expressly waives any right to
recovery in such action. The parties shall be permitted to conduct discovery as
allowed under the Federal Code of Civil Procedure. The decision of the
arbitrator shall be in writing, shall be reasoned, and shall be final and
binding upon the parties thereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. In connection with any such arbitration
and regardless of outcome, each party shall bear its own costs and expenses,
including without limitation its own legal fees and expenses, except that the
Company shall bear the arbitrator’s fees and costs and any costs in excess of
what the Executive would have paid to bring suit in court. Nothing in this
Agreement is intended to prevent either the Executive or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any arbitration.
11.    CODE SECTION 409A
a.    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until
Executive has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to Executive, if any, pursuant to this Agreement
that otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.
b.    Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the 61st day following Executive’s separation from
service, or, if later, such time as required by Section 11.c. Except as required
by Section 11.c, any installment payments that would have been made to Executive
during the 60 day period immediately following Executive’s separation from
service, but for the preceding sentence, will be paid to Executive on the 61st
day following Executive’s separation from service and the remaining payments
shall be made as provided in this Agreement.
c.    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s

9

--------------------------------------------------------------------------------



termination (other than due to death), then the Deferred Payments, if any, that
are payable within the first six months following Executive’s separation from
service, will become payable on the first payroll date that occurs on or after
the date six months and one day following the date of Executive’s separation
from service. All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service, but prior to the six month anniversary of
the separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment, installment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
d.    The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
e.    Executive agrees and understands that he is not relying upon the Company
or its counsel for any tax advice regarding the tax treatment of the payments
made or benefits received pursuant to this Agreement and, except for any tax
withholding obligation of the Company with respect to such payments, Executive
agrees that he is responsible for determining the tax consequences of all such
payments and benefits hereunder, including but not limited to those which may
arise under Section 409A of the Code, and for paying taxes, if any, that he may
owe with respect to such payments or benefits.
f.    Notwithstanding the foregoing, this Section 11 will not apply to (1) all
payments on separation from service that satisfy the short term deferral rule of
Treas. Reg. §1.409A-1(b)(4), (2) the portion of the payments on separation from
service that satisfy the requirements for separation pay due to an involuntary
separation from service under Treas. Reg. §1.409A-1(b)(9)(iii), and (3) any
payments that are otherwise exempt from the six month delay requirement of the
Treasury Regulations under Section 409A. Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (y) the reimbursements for expenses for which Executive is entitled to be
reimbursed will be made on or before the last day of the calendar year following
the calendar year in which the

10

--------------------------------------------------------------------------------



applicable expense is incurred, and (z) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.
12.    ADJUSTMENT OF PAYMENTS FOLLOWING A CHANGE IN CONTROL.
a.    Notwithstanding any other provision of this Agreement to the contrary, in
the event that any economic benefit, payment or distribution by the Company to
or for the benefit of the Executive, whether paid, payable, distributed or
distributable pursuant to the terms of this Agreement or otherwise (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code (such
excise tax, together with any interest or penalties related to such excise tax,
referred to in this Agreement as the “Excise Tax”), then the value of any such
Payments which constitute “parachute payments” within the meaning of Section
280G of the Code, as determined by the Accounting Firm (as defined below), will
be reduced by such amount (the “Payment Reduction”) so that the present value of
all Payments (calculated in accordance with Section 280G of the Code and the
regulations thereunder), in the aggregate, equals 2.99 times Executive’s “base
amount” (within the meaning of Section 280G(b)(3) of the Code); provided,
however, that the preceding sentence will not be applicable and Executive’s
Payments will not be reduced under this provision if the Accounting Firm
(defined below) determines that, on an after-tax basis, Executive would retain a
greater amount of compensation following payment of the Excise Tax on the
unreduced amount of any Payments than the amount of compensation retained
following reduction of the Payments as required under the preceding sentence.
The determination of how such Payments are to be reduced will be made by the
Company in accordance with applicable law.
b.    All determinations required to be made under this Section 12, including
whether and when a Payment is subject to Section 4999 and the assumptions to be
utilized in arriving at such determination and in determining an appropriate
Payment Reduction, will be made by the Company’s outside auditing firm at the
time of such determination (the “Accounting Firm”), which Accounting Firm will
provide detailed supporting calculations to the Executive and the Company within
15 business days of the receipt of notice from the Company or the Executive that
there will be a Payment that the party giving notice believes may be subject to
the Excise Tax. All fees and expenses of the Accounting Firm will be borne by
the Company. Any determination by the Accounting Firm will be binding upon the
Company and the Executive in determining whether a Payment Reduction is required
and the amount thereof, in the absence of material mathematical or legal error.
c.    If, as a result of any uncertainty in the application of Section 4999 at
the time of the initial determination by the Accounting Firm under Section 12.a,
the Accounting Firm subsequently determines that (i) the Payments should have
been reduced or reduced by a larger amount (an “Overpayment”), any such
Overpayment, to the extent actually paid or provided to Executive, shall be
repaid by Executive to the Company in full within 30 days after Executive
receives notice of the Accounting Firm’s determination; provided, however, that
the amount of the Overpayment to be repaid by Executive to the Company shall be
reduced to the extent that the Accounting Firm determines that any portion of
the Overpayment to be repaid will not be

11

--------------------------------------------------------------------------------



offset by a corresponding reduction in the amount of Executive’s “excess
parachute payments” for purposes of Section 280G by reason of such repayment, or
(ii) the Payments should not have been reduced or should have been reduced by a
smaller amount (an “Underpayment”), any such Underpayment shall be deemed vested
and payable by the Company to Executive within 30 days after the Company
receives notice of the Accounting Firm’s determination, or such later date that
such payment becomes vested and due under its terms.
13.    MISCELLANEOUS.
a.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be wholly performed within that State, without regard to the
conflict of laws provisions of any jurisdiction which would cause the
application of any law other than that of the State of California.
b.    Successors. This Agreement shall be binding on, and inure to the benefit
of, the Company and its successors and assigns and any person acquiring the
Company, whether by merger, consolidation, or otherwise without further action
by the Executive.
c.    Waiver of Breach; Rights Cumulative. The waiver by either the Company or
the Executive of a breach of any provision of this Agreement shall not operate
as, or be deemed a waiver of, any subsequent breach by either the Company or the
Executive. All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged and, in the case of the Company, by
a duly authorized representative of the Company (other than Executive). The
rights and remedies provided by this Agreement are cumulative, and the exercise
of any right or remedy by either party hereto (or by its successor), whether
pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.
d.    Notices. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:
if to the Executive, to the address on file with the Company;
if to the Company addressed as follows:
Annie’s, Inc.
1610 Fifth Street
Berkeley, California 94710
Attn: General Counsel
e.    Entire Agreement; Modification. This Agreement constitutes the entire
agreement and supersedes and replaces all prior or contemporaneous agreements
and understandings, both written and oral, among the parties or any of them,
with respect to the subject matter of this Agreement. This Agreement may not be
amended except by mutual

12

--------------------------------------------------------------------------------



agreement of the parties in writing, in the case of the Company, by a duly
authorized representative of the Company (other than Executive).
f.    Representations by the Executive. The Executive represents that (i) he is
not under any contractual or other obligation which would make it unlawful for
the Executive to work for the Company as described in this Agreement, (ii) if
the Executive is obligated to keep confidential the proprietary information of
prior employers or other parties that the Executive will do so and will not
disclose such information to the Company, and (iii) the Executive is lawfully
eligible to work in the United States.  
g.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects by interpreting that invalid or unenforceable
provision as nearly to the original meaning as possible so as to make it valid
and enforceable or, if that is not possible or permitted by applicable law, by
omitting that invalid or unenforceable provision. To the extent any provision of
this Agreement is determined by a court, arbitrator or regulatory body to be
invalid or unenforceable, the parties shall use their good faith efforts to
address the implications of that invalidity or unenforceability to preserve the
essential understanding of the parties with respect to such provision.
h.    Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
i.    Prevailing Party. If any claim, controversy, action or dispute arises
between Executive and Company or its affiliates relating to this Agreement or an
asserted breach of its terms, the prevailing party in any such proceeding shall
be entitled to recover its costs and reasonable attorneys’ fees.
j.    Survival. All rights and obligations of any party in Sections 8 through 13
of this Agreement not fully satisfied or performed, as applicable, on the date
Executive’s employment is terminated, shall survive the termination of
Executive’s employment and the expiration or termination of this Agreement.
k.    Counterparts; Electronic Signatures. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. The parties agree
that the signatures of the person executing this Agreement may be transmitted
via facsimile or other electronic means and shall be sufficient evidence of the
execution of the Agreement.
l.    Interpretation. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive. As used herein: (i) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms

13

--------------------------------------------------------------------------------



thereof; (ii) reference to any law, rule or regulation means such law, rule or
regulation as amended, modified, codified, replaced or reenacted, in whole or in
part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
law, rule or regulation means that provision of such law, rule or regulation
from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision; (iii) “hereunder,” “hereof,” “hereto,” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular article, section or other provision hereof; (iv) “including” (and
with correlative meaning “include”) means including without limiting the
generality of any description preceding such term; (v) “or” is used in the
inclusive sense of “and/or”; and (vi) references to documents, instruments or
agreements shall be deemed to refer as well to all addenda, exhibits, schedules
or amendments thereto.
m.    Each Party the Drafter. Executive understands the terms and conditions set
forth in this Agreement and acknowledges having had adequate time to consider
whether to agree to the terms and conditions and to consult a lawyer or other
advisor of Executive’s choice. This Agreement and the provisions contained
herein shall not be construed or interpreted for or against any party to this
Agreement because that party drafted or caused that party’s legal representative
to draft any of its provisions.


[signature page follows]

14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.
ANNIE’S, INC.
 
MARK MORTIMER
By: /s/ John Foraker
 
/s/ Mark Mortimer
Name: John Foraker
Title: Chief Executive Officer
 
 




15

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF GENERAL RELEASE


This General Release and Waiver (this “Release”) is entered into as of _________
by Mark Mortimer (the “Executive”), on the one hand, and Annie’s, Inc. (the
“Company”), on the other hand (the Executive and the Company are referred to
collectively as the “Parties”). Capitalized terms used but not defined herein
shall have the same meaning as set forth in the Executive Employment Agreement
between the Executive and the Company entered into as of June 17, 2014 (the
“Employment Agreement”).
1.General Release and Waiver. In consideration of the payments or benefits
referenced in Section 8 of the Employment Agreement, and for other good and
valuable consideration, receipt of which is hereby acknowledged, the Executive,
for himself and for his heirs, executors, administrators, trustees and legal
representatives, and their respective successors and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
subsidiaries and affiliates and all of their respective past, present and future
parent entities, subsidiaries, divisions, affiliates and related business
entities, any of their respective assets, employee benefit plans or funds, or
past, present or future directors, officers, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, investors, employees, legal
representatives, agents or counsel, and their respective successors and assigns,
whether acting on behalf of the Company or its subsidiaries or affiliates or, in
their individual capacities (collectively, the “Releasees” and each a
“Releasee”) from any and all claims, known or unknown, which the Releasors have
or may have against any Releasee arising on or prior to the date that the
Executive executes this Release, and any and all liability which any such
Releasee may have to the Releasors, whether denominated claims, demands, causes
of action, obligations, damages or liabilities arising from any and all bases,
however denominated, including but not limited to (a) any claim under the Age
Discrimination in Employment Act of 1967 (including the Older Workers Benefit
Protection Act), the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of
1991, Section 1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act, the Immigration Reform and Control Act of 1986, the
Employee Retirement Income Security Act of 1974, (excluding claims for accrued,
vested benefits under any employee benefit or pension plan of the Company,
subject to the terms and conditions of such plan and applicable law), the
Uniform Trade Secrets Act, the Sarbanes-Oxley Act of 2002, the Fair Labor
Standards Act, the California Fair Employment and Housing Act, the Unruh Civil
Rights Act, the California Family Rights Act, and the California Labor,
Government, and Business and Professions Codes, all as amended; (b) any and all
claims arising from or relating to, as applicable, the Executive’s service as an
officer of the Company or any of its subsidiaries or affiliates and the
termination or resignation of such officer positions, or the Executive’s
employment with the Company or the termination of such employment; (c) all
claims related to the Executive’s compensation or benefits from the Company or
the Releasees, including salary, bonuses, commissions, vacation pay, leave pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company or the Releasees; (d) all claims
for breach of contract, wrongful termination and breach of the implied covenant
of

16

--------------------------------------------------------------------------------



good faith and fair dealing; (e) all tort claims, including claims for fraud,
defamation, privacy rights, emotional distress, and discharge in violation of
public policy and all other claims under common law; and (f) all federal, state
and local statutory or constitutional claims, including claims for compensation,
discrimination, harassment, whistleblower protection, retaliation, attorneys’
fees, costs, disbursements, or other claims (referred to collectively as the
“Released Claims”).
The Executive expressly waives all rights afforded by Section 1542 of the Civil
Code of the State of California, which states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
The Executive understands the significance of the Executive’s release of unknown
claims and waiver of statutory protection against a release of unknown claims.
The Executive expressly assumes the risk of such unknown and unanticipated
claims and agrees that this Release applies to all Released Claims, whether
known, unknown or unanticipated.
Notwithstanding the foregoing, this Release does not release claims that cannot
be released as a matter of law, or the right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission (“EEOC”),
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company. However, by executing this Release, the Executive hereby waives the
right to monetary recovery, no matter how denominated, including, but not
limited to, wages, back pay, front pay, compensatory damages or punitive
damages, in any proceeding the Executive may bring before the EEOC or any state
human rights commission or in any proceeding brought by the EEOC or any state
human rights commission on the Executive’s behalf.
In addition, this Release shall not apply to (i) the Executive’s rights under
any written agreement between the Executive and the Company that provides for
indemnification, the Executive’s rights, if any, to be covered under any
applicable insurance policy with respect to any liability the Executive incurred
or might incur as an employee, officer or director of the Company, or the
Executive’s rights, if any, to indemnification under the by-laws or articles of
incorporation of the Company; or (ii) any right the Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against the
Executive as a result of any act or failure to act for which the Executive, on
the one hand, and Company or any other Releasee, on the other hand, are jointly
liable.
2.Acknowledgement of Payments Provided. The payments and benefits provided in
Section 8 of the Employment Agreement (the “Consideration”), exceed any wages,
payment, insurance, benefit, or other thing of value to which the Executive
otherwise is entitled under any policy, plan or procedure of the Company or any
other agreement between the Executive and the Company, but for this Release. The
Company has paid the Executive’s final wages (including any accrued, unused PTO)
and all other accrued benefits in full and that the

17

--------------------------------------------------------------------------------



Executive has submitted and been reimbursed in full for all reasonable and
necessary business expenses incurred through the date of the Executives
termination of employment.
3.No Claims. The Executive represents that there are no claims or actions
currently filed or pending relating to the subject matter of the Release, the
Employment Agreement or any Released Claims. The Executive shall not file or
permit to be filed on the Executive’s behalf any such claims or actions. The
Executive hereby requests all administrative agencies having jurisdiction over
employment and labor law matters and courts to honor the Executive’s release of
claims under this Release. Should the Company ever request the Executive to
execute any administrative dismissal forms, the Executive shall immediately
execute the form and return it to the Company. Should the Executive file any
claim or action relating to the subject matter of this Release, the Separation
Agreement or any Released Claims, such filing shall be considered an intentional
breach of the Release and the Executive will be liable for the Company’s damages
and costs, including without limitation, the amount of any payments paid to the
Executive pursuant to Section 8 of the Employment Agreement, and in addition the
Company will retain the right to pursue any other remedy available to it under
law and equity. The Executive further represents that Executive has not failed
to report any work-related occupational injuries or diseases arising out of or
in the course of employment with the Company.
4.No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the Company or any other Releasee. This Release is not
intended, and shall not be construed, as an admission that any Releasee has
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any wrong whatsoever against any
Releasor.
5.Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of California without regard to the principles of
conflicts of law. If any provision of this Release is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions will be enforced to the
maximum extent possible. Should any provision of this Release require
interpretation or construction, it is agreed by the Parties that the entity
interpreting or constructing this Release shall not apply a presumption against
one party by reason of the rule of construction that a document is to be
construed more strictly against the Party who prepared the document. The Parties
agree to bear their own attorneys’ fees and costs with respect to this Release.
6.Knowing and Voluntary Waiver. The Executive: (a) has carefully read this
Release in its entirety; (b) has had an opportunity to consider it for at least
21 calendar days, or has waived all or any portion of such 21-day period; (c) is
hereby advised by the Company in writing to consult with an attorney of his
choosing in connection with this Release; (d) fully understands the significance
of all of the terms and conditions of this Release and has discussed them with
his independent legal counsel, or had a reasonable opportunity to do so; (e) has
had answered to his satisfaction any questions he has asked with regard to the
meaning and significance of any of the provisions of this Release and has not
relied on any statements or explanations made by any Releasee or their counsel;
(f) understands that he has seven calendar

18

--------------------------------------------------------------------------------



days in which to revoke this Release after signing it and (g) is signing this
Release voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.
7.Return of Company Property. The Executive represents that he has made a
diligent search for any Company property in his possession or control and that
he has returned all such property to the Company.
8.Counterparts. This Release may be signed in multiple counterparts, each of
which shall be deemed an original. Any executed counterpart returned by
facsimile or electronic transmission shall be deemed an original executed
counterpart.


IN WITNESS WHEREOF, the Executive has executed this Agreement as of the _____
day of ______________, _______.


MARK MORTIMER

    

19